1
2
3
4
5                             UNITED STATES DISTRICT COURT
6                           SOUTHERN DISTRICT OF CALIFORNIA
7
8    DENA GRIFFITH,                                       Case No.: 19cv1551 JM (LL)
9                                        Plaintiff,
                                                          ORDER ON DEFENDANT’S
10   v.                                                   MOTION TO DISMISS OR
                                                          TRANSFER VENUE
11   BOLL & BRANCH, LLC,
12                                    Defendant.
13
14
15         Defendant Boll & Branch, LLC (“Defendant) moves to dismiss for improper venue,
16   or alternatively, to transfer this action to the District of New Jersey or Central District of
17   California, pursuant to 28 U.S.C. §§ 1404 and 1406. (Doc. No. 21-1.) Plaintiff Dena
18   Griffith (“Plaintiff”) opposes. (Doc. No. 26.) The motion has been fully briefed and the
19   court finds it suitable for submission without oral argument in accordance with Civil Local
20   Rule 7.1(d)(1). For the below reasons, Defendant’s motion to dismiss for improper venue
21   is GRANTED. Defendant’s motion to transfer venue is DENIED.
22          I.    BACKGROUND
23         Plaintiff resides in Riverside County, California.1 On or about August 5, 2019,
24   Plaintiff used her cell phone to call Defendant’s toll-free customer service number to ask
25
26
     1
27    The body of Plaintiff’s Complaint states that Plaintiff is a resident and citizen of
     California. (Compl. ¶ 3.) The civil cover sheet indicates that she resides in Riverside
28   County. (Doc. No. 1-1 at 1.)
                                                      1
                                                                                    19cv1551 JM (LL)
1    about placing an online order. (Compl. ¶ 12.) Plaintiff’s cell phone number has a (619)
2    area code. (Id. ¶¶ 3-4.) Plaintiff ended the call shortly after being connected with
3    Defendant’s customer service representative because she found the answer to her question
4    online. (Id. ¶12.) Plaintiff did not provide her phone number to Defendant’s customer
5    service representative or consent to receive calls or text messages. (Id. ¶¶ 12-13.) Shortly
6    after placing the call, Plaintiff received multiple unsolicited text messages from Defendant
7    thanking her for contacting its customer service line. (Id. ¶ 14.) The text messages were
8    from a number with an (832) area code that belonged to Defendant or Defendant’s agent.
9    (Id. ¶ 15.)    Defendant acquired Plaintiff’s phone number via surreptitious “number
10   trapping” technology provided by Twilio, Inc., Iterable, Inc., and/or Zendesk, Inc. (Id. ¶¶
11   18, 21.)
12          On August 18, 2015, Plaintiff filed her Complaint on behalf of all persons who,
13   between August 18, 2015 and the present, called Defendant’s customer service line and
14   thereafter received text messages via Twilio’s “Copilot” technology. (Id. ¶ 21.) In her
15   Complaint, Plaintiff alleges violation of the Telephone Consumer Protection Act (TCPA),
16   47 U.S.C. § 227.       Plaintiff also seeks class certification, injunctive relief, statutory
17   damages, and attorney’s fees.
18          II.    DISCUSSION
19          Defendant argues that venue is improper and inconvenient because (1) Defendant
20   does not reside in this district, and (2) no part of the alleged events giving rise to Plaintiff’s
21   claim occurred in this district. (Doc. No. 21-1 at 7-13.) Plaintiff argues that Defendant
22   waived its opportunity to challenge venue or personal jurisdiction by (1) failing to raise
23   improper venue as an affirmative defense in its Answer or by filing a pre-answer motion,
24   and (2) actively litigating the case for three months. (Doc. No. 26 at 6-11.) For the below
25   reasons, venue is improper in the United States District Court for the Southern District of
26   California (hereinafter “this district”). Furthermore, an order transferring the case is not in
27   the interest of justice.
28

                                                     2
                                                                                        19cv1551 JM (LL)
1                 A.     Waiver
2          In her Complaint, Plaintiff states that venue is proper in this district because Plaintiff
3    is a resident and citizen of California and because her claims arose in substantial part from
4    actions Defendant purposefully directed towards this district. (Compl. ⁋ 3.) In its Answer,
5    Defendant did not list improper venue or lack of personal jurisdiction as affirmative
6    defenses. (Answer at 7-8.)       Instead, Defendant stated it was without knowledge or
7    information sufficient to enable it to admit or to deny whether venue was proper, or whether
8    the court had personal jurisdiction over Defendant, and therefore denied the same. (Answer
9    ¶ 4.) Defendant argues that its denial sufficed to raise and preserve its improper venue and
10   lack of personal jurisdiction defenses. (Doc. No. 21-1 at 7 n.2.) Defendant also argues
11   that it did not waive these defenses by its conduct. (Doc. No. 27 at 2-6.)
12                       1.    Failure to Raise in Answer
13         Improper venue or lack of personal jurisdiction are waived as defenses if not raised
14   either in a pre-answer motion or an answer. Fed. R. Civ. P. 12(h)(1); Costlow v. Weeks,
15   790 F.2d 1486, 1488 (9th Cir. 1986) (“A defendant must object to venue by motion or in
16   his answer to the complaint or else his objection is waived.”); see also City of S. Pasadena
17   v. Mineta, 284 F.3d 1154, 1156 (9th Cir. 2002) (“[M]ost jurisdictional objections – such as
18   defects in personal jurisdiction, venue or service of process – are waived unless asserted
19   early in the litigation.”). Improper venue and lack of personal jurisdiction are not included
20   in the list of affirmative defenses under Rule 8(c). Consequently, district courts have found
21   that failure to raise these defenses as affirmative defenses in an answer does not necessarily
22   waive the opportunity to challenge venue and personal jurisdiction in a post-answer
23   motion, as long as those defenses are raised in some manner in the answer. See McCurley
24   v. Royal Seas Cruises, Inc., Case No. 17cv986 BAS (AGS), 2019 WL 3006469, at *4 (S.D.
25   Cal. July 10, 2019) (all the defendant must do to preserve a lack of personal jurisdiction
26   defense is “simply invoke” the defense in its “first defensive move”); Rillito River Solar
27   LLC v. Wencon Dev. Inc., Case No. 16cv03245 PHX (DLR), 2017 WL 5598228, at *3 (D.
28   Ariz. Nov. 21, 2017) (improper venue may be challenged in a post-answer motion to

                                                    3
                                                                                      19cv1551 JM (LL)
1    dismiss if the objection was preserved in the answer); Infogation Corp. v. HTC Corp., Case
2    No. 16cv1902 H (JLB), 2017 WL 2869717, at *2 (S.D. Cal. July 5, 2017) (defendant’s
3    denial in an answer that venue is proper may be sufficient to avoid waiver); Bridgeport
4    Enterprises, Inc. v. ValCom, Inc., Case No. 12cv7159 GHK (FMO), 2013 WL 12129388,
5    at *1 (C.D. Cal. Mar. 29, 2013) (denying proper venue and personal jurisdiction in an
6    answer, as opposed to affirmatively asserting it, is sufficient to avoid waiver); Yocum v.
7    Rockwell Med. Techs., Inc., Case No. 12cv568 MMA (MDD), 2012 WL 2502701, at *2
8    (S.D. Cal. June 27, 2012) (“[C]ourts are split on allowing post-answer motions to dismiss,
9    and no bright-line rule against allowing such a motion exists in the Ninth Circuit[.]”);
10   Jaliwa v. Concerned Citizens of S. Cent. L.A., Case No. 06cv2617 BTM (LSP), 2007 WL
11   2021818, at *2 (S.D. Cal. July 10, 2007). In its Answer, Defendant denied that venue was
12   proper and denied that it was subject to the court’s personal jurisdiction. Defendant
13   therefore did not waive these defenses by failing to raise them as affirmative defenses in
14   its Answer, or by bringing them in the instant post-Answer motion.
15                       2.    Waiver by Conduct
16         “Most defenses, including the defense of lack of personal jurisdiction, may be
17   waived as a result of the course of conduct pursued by a party during litigation.” Peterson
18   v. Highland Music, Inc., 140 F.3d 1313, 1318 (9th Cir. 1998), as amended on denial of
19   reh’g and reh’g en banc (June 15, 1998). This includes the defense of improper venue.
20   Misch on Behalf of Estate of Misch v. Zee Enter.’s, Inc., 879 F.2d 628, 631-32 (9th Cir.
21   1989); see also Wordtech Sys. Inc. v. Integrated Network Sols., Corp., Case No.
22   2:04cv1971 TLN, 2014 WL 2987662, at *3 (E.D. Cal. July 1, 2014) (“[M]erely filing an
23   initial venue objection does not preclude subsequent waiver of the objection.”). In Misch,
24   the Ninth Circuit held that an improper venue defense is waived by conduct that
25   “constitutes a tacit admission on the part of the movant that the court has personal
26   jurisdiction, that venue is properly laid there, and that the court should dispose of the case
27   on its merit.” 879 F.2d at 631-32. The court found that filing a motion for summary
28   judgment prior to a motion to dismiss resulted in waiver of an improper venue defense.

                                                   4
                                                                                    19cv1551 JM (LL)
1    Id.; see also Lynch v. Alaska Tanker Co., LLC, Case No. 03cv2484 CW, 2004 WL
2    2496153, at *3 (N.D. Cal. Nov. 4, 2004).
3          Plaintiff argues that Defendant waived its improper venue defense by, over the
4    course of four months, negotiating and proposing case schedules, briefing schedules,
5    discovery orders, protective orders, and electronically stored information protocol. (Doc.
6    No. 26 at 9.) Plaintiff also points out that Defendant moved for pro hac vice admissions,
7    participated in an Early Neutral Evaluation (ENE) Conference, and propounded document
8    requests, interrogatories, and requests for admission. (Id. at 9-10.) Defendant argues that
9    by participating in the ENE and propounding discovery it was merely complying with the
10   court’s orders, as well as the court’s Local Rules and the Federal Rules of Civil Procedure.
11   (Doc. No. 27 at 5.)
12         Defendant’s conduct is not comparable to filing a motion for summary judgment and
13   does not otherwise constitute a tacit admission that venue is proper in this district. See
14   Wyles v. Sussman, Case No. 17cv7722 DMG (SK), 2019 WL 6899069, at *2 (C.D. Cal.
15   Aug. 6, 2019) (finding that filing an anti-SLAPP motion does not waive objection to
16   personal jurisdiction because it is not akin to filing a motion for summary judgment). Most
17   of Defendant’s conduct was prompted by court orders.           Defendant was ordered to
18   participate in the ENE, (Doc. No. 6), and did so after a joint motion to continue the ENE
19   was denied. (Doc. No. 8.) Furthermore, negotiating schedules and aspects of discovery,
20   as well as making initial disclosures, is part of the court’s mandatory ENE process and
21   required by Federal Rule of Civil Procedure 26. See Meras Eng’g, Inc. v. CH2O, Inc.,
22   Case No. 11cv389 EMC, 2013 WL 146341, at *9 (N.D. Cal. Jan. 14, 2013)
23   (“[P]articipating in mediation, agreeing to a discovery schedule, and providing initial
24   disclosures” does not amount to waiver where defendant “also continued to raise the issue
25   of venue[.]”). In its reply, Defendant’s counsel attaches an October 30, 2019 e-mail raising
26   the issue of venue with Plaintiff’s counsel. (Doc. No. 27-1 at 2.) Defendant also states
27   that it raised the improper venue issue at the ENE on November 7, 2019. (Doc. No. 27 at
28   3.)

                                                  5
                                                                                   19cv1551 JM (LL)
1          Defendant’s multiple requests for counsel to appear pro hac vice also do not suggest
2    a tacit admission of proper venue, only that out-of-district counsel wished to appear before
3    the court on behalf of Defendant, which they did in the instant motion. See Freeney v.
4    Bank of Am. Corp., Case No. 15cv2376 (MMM) PJW, 2015 WL 4366439, at *20 (C.D.
5    Cal. July 16, 2015) (“[C]ounsels’ filing of initial appearances or motions for admission pro
6    hac vice are not the defensive moves in which a waiver of personal jurisdiction can
7    occur.”). Finally, Defendant’s conduct and delay in filing the instant motion does not rise
8    to the level that other courts have found sufficient to constitute waiver. See Infogation
9    Corp., 2017 WL 2869717, at *3 (in patent case, prior to filing motion to dismiss for
10   improper venue, defendants litigated the case for a year, including by serving invalidity
11   contentions, filing two motions to stay, filing a motion for judgment on the pleadings, and
12   participating in claim construction of the patent); see also Meras, 2013 WL 146341, at *8
13   (noting that courts have found implied waiver of venue where a party repeatedly
14   represented that venue was appropriate, or actively pursued substantive motions, but not
15   where parties merely participated in pretrial motions, moved to dismiss after discovery, or
16   where the opposing party was not prejudiced by dismissal). Accordingly, Defendant did
17   not waive its improper venue and personal jurisdiction defenses based on its conduct.
18                B.     Improper Venue
19         Plaintiff bears the burden of showing that venue was properly established in the
20   district in which the case was filed. Piedmont Label Co. v. Sun Garden Packing Co., 598
21   F.2d 491, 496 (9th Cir. 1979). “A prima facie showing of proper venue is sufficient to
22   defeat a motion to dismiss.” Nissan Motor Co. v. Nissan Computer Corp., 89 F. Supp. 2d
23   1154, 1161 (C.D. Cal.), aff’d, 246 F.3d 675 (9th Cir. 2000). For the below reasons, Plaintiff
24   has not met her burden.
25                        1.     Defendant’s Residency
26         Under the general venue statute, 28 U.S.C. § 1391(b), venue is proper (1) in the
27   judicial district where Defendant resides; (2) in the judicial district “in which a substantial
28   part of the events or omissions giving rise to the claim occurred;” or (3) if there is no district

                                                     6
                                                                                        19cv1551 JM (LL)
1    in which an action may otherwise be brought, the judicial district in which Defendant is
2    subject to the court’s personal jurisdiction. 28 U.S.C. §§ 1391(b)(1)-(3). “For all venue
3    purposes,” a limited liability company resides in “any judicial district in which it is subject
4    to the court’s personal jurisdiction with respect to the civil action in question.” Id. at
5    § 1391(c)(2). In states with multiple districts, corporate defendants reside “in any district
6    in that State within which its contacts would be sufficient to subject it to personal
7    jurisdiction if that district were a separate State[.]” Id. at § 1391(d). In making venue
8    determinations, the Ninth Circuit has expanded this test to apply to entities such as
9    partnerships and associations. Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d
10   834, 842 (9th Cir. 1986); see also Lindora, LLC v. Isagenix Int’l, LLC, 198 F. Supp. 3d
11   1127, 1146 (S.D. Cal. 2016) (conducting a “district-specific jurisdictional analysis” of
12   limited liability company’s residency under §1391(b)(1) and (d)).
13          The parties dispute whether sending unsolicited text messages to a cell phone
14   number with a (619) area code that were received by a person residing in this state, but
15   outside of this district, is sufficient to establish proper venue in this district. Plaintiff argues
16   that “[v]enue is proper because [Defendant] is subject to specific personal jurisdiction here
17   and thus ‘resides’ in this District for the purpose of this case.” (Doc. No. 26 at 11.) In
18   support of this argument, Plaintiff contends that “[c]ountless courts throughout California
19   and nationwide have held such facts sufficient to support specific jurisdiction (and thus
20   venue) in the forum of the target area code.” (Id. at 12.) In response, Defendant argues
21   the cases cited by Plaintiff are distinguishable because those cases involve some connection
22   to the district beyond simply the area code of the plaintiff’s cell phone number. (Doc. No.
23   27 at 8.)
24          District courts in California have found that out-of-state companies subject
25   themselves to California’s specific personal jurisdiction in TCPA cases by directing text
26   messages or calls to phone numbers with California area codes that are received by
27   California residents while those residents are present in California. These courts have not,
28   as Plaintiff suggests, found the connection between a phone number’s area code and an

                                                      7
                                                                                         19cv1551 JM (LL)
1    actual geographic area to establish per se personal jurisdiction over the sender, or proper
2    venue, in the judicial district corresponding to that area code.2 For example, in Moser v.
3    Health Ins. Innovations, Inc., Case No. 17cv1127 WQH (KSC), 2018 WL 325112, *4 (S.D.
4    Cal. Jan. 5, 2018), which Plaintiff cites, the court found personal jurisdiction in a TCPA
5    case over an out-of-state corporate defendant that made calls to an area code corresponding
6    to this district.   The court stated, “[t]he effects test is satisfied by a plaintiff’s
7    uncontroverted allegation that a defendant violated the TCPA by calling a phone number
8    with a forum state area code.” Id. (listing cases). The court analyzed the defendant’s
9    contacts with the state rather than conducting a district-specific analysis of personal
10   jurisdiction to determine the appropriateness of venue under § 1391(b)(1) and (d).
11   Furthermore, the plaintiff in Moser was a district resident who received calls on both his
12   cell phone and residential telephone line. See Complaint at ¶¶ 1, 37-38, 41, Moser, Case
13   No. 17cv1127 (S.D. Cal. June 5, 2017).
14         Additionally, in Fishman v. Subway Franchisee Advert. Fund Tr., Ltd., Case No.
15   2:19cv2444 ODW (AS), 2019 WL 6135030 (C.D. Cal. Nov. 19, 2019), the court stated,
16   “[i]n determining whether phone calls or text messages are sufficient contacts with the
17   forum state, district courts have focused on whether the defendant knew or should have
18   known that its calls or text messages were sent into California.” Id. at *6 (listing cases;
19   internal quotation marks omitted). Again, however, the court analyzed the Defendant’s
20   contacts with the state, rather than conducting a district-specific analysis of whether venue
21   was appropriate under § 1391(d). The plaintiff in Fishman also resided in the district and
22   the defendant had multiple stores in the district. See Complaint at ¶¶ 4-5, Fishman, Case
23   No. 2:19cv2444 (C.D. Cal. Mar. 1, 2019).
24
25
     2
       Plaintiff does not discuss the nature of the connection between an area code and a
26   particular geographic region in light of the expansive use of cell phones. For example,
27   Plaintiff does not discuss whether purchasers of cell phone services are required to use
     phone numbers with area codes that correspond to the area in which the account holder
28   resides or where they receive their cell phone bills.
                                                   8
                                                                                   19cv1551 JM (LL)
1          Finally, in Luna v. Shac, LLC, Case No. 14cv0607 HRL, 2014 WL 3421514, at *3
2    (N.D. Cal. July 14, 2014), the court found it had specific personal jurisdiction over the
3    defendant because the defendant sent text messages “directly to the California cell phones
4    of California residents.” While the court denied a motion to dismiss for improper venue,
5    it did not conduct a district-specific analysis. Id. at *4. The court noted, however, that in
6    addition to having a cell phone number with the district’s area code, the plaintiff resided in
7    the district and received the offending text messages while he was in the district. Id. at *1.
8          “Because California is a state with multiple judicial districts, the Court must conduct
9    a district-specific jurisdictional analysis, treating the Southern District of California as a
10   separate state.” Lindora, 198 F. Supp. 3d at 1146. The cases cited by Plaintiff do not
11   support proper venue in this district because the courts did not need to address the judicial
12   district’s personal jurisdiction over the defendants given that the plaintiffs all resided
13   within the district or received calls or text messages while in the district. Plaintiff cites no
14   case, and the court is aware of none, finding that venue in a TCPA or analogous claim is
15   proper in the district corresponding to the area code of the cell phone that received the text
16   message or phone call based solely on the area code. The only connection between this
17   district and the instant case consists of Defendant’s text messages to a (619) area code.
18   This, standing alone, is insufficient for venue. Plaintiff admits she resides in the Central
19   District of California (Riverside County) and Plaintiff is not claiming that she was in this
20   district when she made the call to Defendant’s customer service line or when she received
21   the text messages from Defendant. Nor does Plaintiff claim the text messages were
22   transmitted through this district.     Plaintiff also admits that Defendant’s “agents or
23   affiliates” who allegedly participated in obtaining Plaintiff’s phone number are
24   headquartered in San Francisco (the Northern District of California). (Doc. No. 26 at 4-5
25   n.1.) Plaintiff further acknowledges that Defendant is incorporated in Delaware and
26   headquartered in New Jersey, (Compl. ¶ 5), and recognizes “some relevant documents and
27   employee witnesses” may be located in New Jersey. (Doc. No. 26 at 17.) Therefore, based
28   on the Complaint, it can be reasonably inferred that the only potential contact Defendant

                                                    9
                                                                                      19cv1551 JM (LL)
1    had with California occurred in the Central District, or perhaps the Northern District.
2    Plaintiff therefore fails to meet her prima facie showing of proper venue in this district
3    based on Defendant’s residency.
4                        2.     Other Grounds for Proper Venue
5          The general venue statute also states that venue is proper in “a judicial district in
6    which a substantial part of the events or omissions giving rise to the claim occurred.”
7    28 U.S.C. § 1391(b)(2). This district is not a proper venue under § 1391(b)(2) because, as
8    discussed above, Plaintiff does not allege that any call or text message was made, sent,
9    received, or intercepted in this district. Plaintiff also does not claim that Defendant’s agents
10   surreptitiously obtained her phone number while in this district. Under the “substantial
11   part of the events” test, venue may be proper in the district where Plaintiff received the text
12   messages or the district from which the calls originated. See Schneider v. Bishop, Case
13   No. 12cv1998 JM (DHB), 2012 WL 5948465, at *2 (S.D. Cal. Nov. 27, 2012); Sapan v.
14   Dynamic Network Factory, Inc., Case No. 13cv1966 MMA (WVG), 2013 WL 12094829,
15   at *3 (S.D. Cal. Nov. 25, 2013) (calls made to a home phone in the district satisfies
16   § 1391(b)). Plaintiff does not contend that she received the text messages while in this
17   district or that the text messages originated from this district.
18         Additionally, under § 1391(b)(3), “if there is no district in which an action may
19   otherwise be brought, [venue is proper in] any judicial district in which any defendant is
20   subject to the court’s personal jurisdiction with respect to such action.” If there is no
21   district with personal jurisdiction, the last clause of § 1391(d) provides that corporate
22   defendants “shall be deemed to reside in the district within which it has the most significant
23   contacts.” Venue in this district is not appropriate under § 1391(b)(3) or the last clause of
24   § 1391(d) because venue is proper under §§ 1391(b)(1) and 1391(b)(2) in the District of
25   New Jersey, or perhaps the Central or Northern Districts of California. Plaintiff does not
26   dispute that Defendant resides in New Jersey, or that the District of New Jersey is a proper
27
28

                                                    10
                                                                                      19cv1551 JM (LL)
1    forum.3 Accordingly, venue is also improper in this district under §§ 1391(b)(2) and the
2    last clause of § 1391(d).
3                 C.     Transfer
4          Under 28 U.S.C. § 1406(a), “[t]he district court of a district in which is filed a case
5    laying venue in the wrong . . . . district shall dismiss, or if it be in the interest of justice,
6    transfer such case to any district or division in which it could have been brought.” Transfer
7    pursuant to the convenience of the parties under 28 U.S.C. § 1404(a) is not available unless
8    the transferor court is a proper venue. Jaeger v. Howmedica Osteonics Corp., Case No.
9    15cv164 HSG, 2016 WL 520985, at *6 (N.D. Cal. Feb. 10, 2016). As discussed above,
10   under the general venue provision relied upon by Plaintiff, venue is improper in this
11   district. The burden Plaintiff suffered by participating in some aspects of early litigation
12   is minimally prejudicial. Also, Plaintiff does not argue that the court should transfer the
13   case to any particular district should the court find this district to be an improper venue, or
14   that dismissal, rather than transfer, would prejudice her. Accordingly, an order transferring
15   the case is not necessary or in the interest of justice.
16         III.   CONCLUSION
17         For the foregoing reasons, Defendant’s motion to dismiss for improper venue is
18   GRANTED. Defendant’s motion to transfer venue is DENIED. The Clerk of the Court
19   is directed to close the case.
20         IT IS SO ORDERED.
21   DATED: February 3, 2020
                                                     JEFFREY T. MILLER
22
                                                     United States District Judge
23
24
25
26   3
      This court’s order and discussion of potentially proper venues is not meant to prevent or
27   interfere with any other district court from making its own determination as to the
     appropriateness of venue should this case be refiled elsewhere.
28

                                                    11
                                                                                       19cv1551 JM (LL)
